USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
ANDRES FERNANDEZ, DOC #:
. DATE FILED: 11/15/2019
Plaintiff
-against-
19 Civ. 8192 (AT)
DANNIEL S. LANDIS,
ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On November 15, 2019, Defendant informed the Court that his name is properly spelled
“Danniel S. Landis.” ECF No. 15. Accordingly, it is ORDERED that the caption of this case be
amended to reflect the correct spelling.

The Clerk of Court is directed to amend the caption of this action as set forth above.

SO ORDERED.

Dated: November 15, 2019
New York, New York

O9-

ANALISA TORRES
United States District Judge

 
